                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: Z/-3 / L 0


 JUAN CARLOS ALVARADO AND
 ALBERTO TETLAMATZI, individually and
 on behalf of others similarly situated,
                                                                     18-CV-8650 (RA)
                                  Plaintiffs,
                                                                          ORDER
                          V.

 NEW RAMS DELI PLUS INC. doing
 business as NEW RAM'S DELI PLUS et al.,

                                  Defendants.

RONNIE ABRAMS, United States District Judge:

         No later than February 4, 2020, the parties shall jointly file a letter updating the Court as

to the status of this case, including but not limited to whether either party intends to file a

dispositive motion and what efforts the parties have made to settle the action.

SO ORDERED.
Dated:      February 3, 2020
            New York, New York


                                                    United States District Judge
